EXHIBIT 10.3 Esterline Technologies Corporation 2013 Equity Incentive Plan GLOBAL STOCK OPTION AGREEMENT – Esterline Officers Only Pursuant to your Stock Option Award (the “Award”) and this Global Stock Option Agreement, including the Appendix which includes any applicable country-specific provisions (together the “Agreement”), Esterline Technologies Corporation (the “Company”) has granted you an Option under its 2013 Equity Incentive Plan (the “Plan”) to purchase the number of shares of the Company’s Common Stock stated in the Award at the exercise price stated in the Award.Some other details of the Option are as follows: 1.Vesting and Exercise.The Option will vest annually over four years, as outlined in the Award and subject to limitations stated below and in the Plan.Only the vested portion of the Option is eligible for exercise.Upon your Termination of Service, vesting will cease and the unvested portion of the Option will automatically terminate, except as provided in section 5 below. 2.Method of Exercise.To exercise the Option, you must give written notice to the Company stating your decision to exercise the Option and the number of shares you want to purchase.With the notice you must send full payment of the exercise price.You may make this payment by: (a)cash; (b)check acceptable to the Company; (c)broker-assisted cashless exercise according to procedures approved by the Committee; or (d)by any other method the Committee permits. 3.Taxes and Other Deductions.Regardless of any action the Company or your employer (the “Employer”) takes with respect to any or all income tax, social insurance, payroll tax, payment on account or other tax related items related to your participation in the Plan and legally applicable to you (“Tax-Related Items”), you acknowledge that the ultimate liability for all Tax-Related Items is and remains your responsibility and may exceed the amount actually withheld by the Company or the Employer.You further acknowledge that the Company and/or the Employer (a) make no representations or undertakings regarding the treatment of any Tax-Related Items in connection with any aspect of the Option, including, but not limited to, the grant, vesting or exercise of the Option, the subsequent sale of shares of Common Stock acquired pursuant to such exercise and the receipt of any dividends; and (b) do not commit to and are under no obligation to structure the terms of the grant or any aspect of the Option to reduce or eliminate your liability for Tax-Related Items or achieve any particular tax result.Further, if you have become subject to tax in more than one jurisdiction between the grant date and the date of any relevant taxable or tax withholding event, as applicable, you acknowledge that the Company and/or the Employer (or former employer, as applicable) may be required to withhold or account for Tax-Related Items in more than one jurisdiction.
